This case was affirmed at a former day of this term, and appellant has filed a lengthy motion for a rehearing, and, among other things, contends that the court was in error in holding that the statement made by appellant before the grand jury did not come within the provisions of article 790 of the Code of Criminal Procedure as amended by the Legislature in 1907. It has been so held in an unbroken line of decisions of this court, since the amendment of the Act in 1907, Judge Davidson holding in the case of Pierce v. State, 54 Tex.Crim. Rep., rendered in October, 1908: "With reference to his evidence before the grand jury, it is shown that it was at his request, and that he went voluntarily before that body to make a statement and did make it, and that it was reduced to writing and signed by him. We think this was admissible under our decisions. The question has been discussed frequently, and this character of evidence given before a grand jury has been held to be admissible. Grimsinger v. State, 44 Tex.Crim. Rep.; Wisdom v. State, 42 Tex. Crim. 579. These cases collate the authorities, and discuss the question fully. See, also, Branch's Crim. Law, section 227. It is thus seen that evidence voluntarily given before a grand jury, in an effort to prevent an indictment, does not come within the provisions of article 790, supra.
2. Appellant also urgently insists that the charge of the court in instructing the jury: "The State has introduced in evidence the testimony of the defendant given before the grand jury of Erath County, and I charge you that the whole of said statement and evidence of the defendant as given before said grand jury and admitted in evidence before you, is to be taken together, and the State is bound by all of it unless the State has shown by evidence it to be untrue. Such statements are to be taken into consideration by the jury as evidence in this case in connection with all the other facts and circumstances of the case," is error. Appellant insists this charge is upon the weight to be given the testimony, and cites us to the case of Wallace v. State, 66 S.W. Rep., 1102. That case supports the contention of appellant, but it stands alone in our decisions, and was specifically overruled in the case of Pratt v. State,59 Tex. Crim. 635, wherein it is shown that the decision in the Wallace case was contrary to all the other decisions of this court, and the charge given is not subject to the criticism contained in the motion for new trial. See that case for citation of authorities.
3. Appellant insists that this court erred in holding that the trial court did not err in limiting the effect of "the evidence to the effect that Mrs. Ella Bailey and Henry Alexander suffered injury, if any, from the effects of the coffee may be considered by you in passing upon the intention with which the defendant acted in mixing and mingling *Page 17 
said arsenic with said coffee, if he did so, but for no other purpose. The defendant is not on trial for any injury to Mrs. Ella Bailey, nor to Henry Alexander, and can not be convicted for the same." He says: "The court did not cite any authorities in support of its opinion. We thought this principle was so well established in the law as to need no citation of authorities, but see Thornley v. State, 36 Tex.Crim. Rep.; Saldiver v. State, 55 Tex.Crim. Rep.; Gardner v. State, 55 Tex. Crim. 394; Wheeler v. State, 23 Texas Crim. App., 598; Burks v. State, 24 Texas Crim. App., 332; Barnes v. State, 28 Texas Crim. App., 29; Hanley v. State, 28 Texas Crim. App., 375; McCall v. State, 14 Texas Crim. App., 353; Martin v. State, 36 Tex. Crim. 125; Riley v. State, 29 S.W. Rep., 40. See, also, sec. 366, Branch's Crim. Law, where the rule is laid down that the testimony was admissible, but it would have been error for the court to have failed to limit the purpose of it.
4. Appellant also insists that the court erred in not considering the defendant's bill of exceptions No. 22 in regard to testimony heard on motion for new trial, and which was filed after term time, claiming that a different rule prevails when evidence taken on motion for new trial is preserved by bill of exception, from that when preserved in a statement of facts. Section 7 of the official stenographers' act reads: "When an appeal is taken from the judgment rendered in any cause in any District or County Court, the parties to the suit shall be entitled to and they are hereby granted thirty days after the day of adjournment of court in which to prepare or cause to be prepared and to file a statement of facts and bills of exception." It is thus seen that all which relates to filing bills of exception and statements of fact is in the same section, and is upon the same footing, and this court held in Black v. State, 41 Tex.Crim. Rep.: "It is evident to our minds that these statutes refer exclusively to statement of facts adduced onthe trial of the case itself, and have no application to issuesof fact formed on grounds set up in the motion for new trial,
except where the statute makes provision for filing of papers
after the adjournment of court, these papers must all be filed during the term." This has been adhered to in all cases since the rendition of that opinion, and was so fully discussed by us in the case of Knight v. State, recently decided, we do not deem it necessary to further mention the matter, but refer to that case for citation of authorities.
5. The only other ground in the motion relates to the testimony of Ulpin Holt, who testified that about a week before the homicide he sold to a young man not quite so tall as himself a nickel's worth of commercial arsenic, although not able to identify appellant as the person. As stated in the original opinion, this is a case of circumstantial evidence, and this testimony when followed by the testimony that appellant was in town about that time, and was a young man not so tall as Holt, and that the arsenic found in the coffee was the kind sold by *Page 18 
Holt, and the further fact that appellant made the coffee, the testimony was admissible, to be given such weight as the jury deemed proper. Ballew v. State, 36 Tex. 98; Noftsinger v. State, 7 Texas Crim. App., 301; Preston v. State, 8 Texas Crim. App., 30; Early v. State, 9 Texas Crim. App., 476; Simms v. State, 10 Texas Crim. App., 131; Washington v. State, 8 Texas Crim. App., 377; Means v. State, 10 Texas Crim. App., 16; Green v. State, 12 Texas Crim. App., 51; Pogue v. State, 12 Texas Crim. App., 283; Langford v. State, 17 Texas Crim. App., 445; Bouldin v. State, 8 Texas Crim. App., 335; Cooper v. State, 19 Tex. 450
[19 Tex. 450]. In these cases it being held that in a case depending upon circumstantial evidence, the mind seeks to explore every possible source from which light, however feeble, may be derived, and in such case it is peculiarly proper that the jury should have before them every fact and circumstance, however slight, which might aid them in coming to a satisfactory conclusion as to the guilt or innocence of the accused. And in the case of Sims v. State, 10 Texas Crim. App., 131, this court held that in cases of circumstantial evidence no definite line of demarcation can be drawn with regard to facts proximate and remote. The test is: Do they tend to throw light upon the transaction?
6. Such matters as are sought to be raised in this motion not based on any bill of exception or ground in the motion for new trial can not be considered by us. Flourney v. State,57 Tex. Crim. 88; Eckerman v. State, 57 Tex.Crim. Rep.; Holmes v. State, 55 Tex.Crim. Rep., 116 S.W. Rep., 571; Reyes v. State, 51 Tex.Crim. Rep.; Wilson v. State,52 Tex. Crim. 173; Pena v. State, 38 Tex.Crim. Rep., and cases cited in Ryan v. State, 142 S.W. Rep., 878, and Knight v. State, decided at this term of court.
The motion for rehearing is overruled.
Overruled.